Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 1 of 15

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

HIZAM AHMED MORSHED,
Plaintiff,
v. 19-CV-725 (JLS)

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

DECISION AND ORDER
Plaintiff Hizam Ahmed Morshed brings this action under the Social Security
Act, seeking review of a determination by the Commissioner of Social Security (the
“Commissioner”) that he was not disabled. Dkt. 1. Morshed moved for judgment on
the pleadings. Dkt. 12. The Commissioner responded and cross-moved for
judgment on the pleadings. Dkt. 13. Morshed replied. Dkt. 14.
For the reasons below, this Court grants Morshed’s motion in part and denies
the Commissioner’s cross-motion.
PROCEDURAL HISTORY
Morshed applied for child’s insurance benefits based on disability and for
supplemental security income on or about October 21, 2015. Dkt. 12, at 1. In both

applications, Morshed alleged he had been disabled since July 16, 2013. Id.
Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 2 of 15

The Commissioner denied Morshed’s claim on February 23, 2016. Tr. 67-68.!
On March 8, 2016, Morshed requested a hearing before an administrative law judge
(“ALJ”). Tr. 111-15. The ALJ held a hearing on April 9, 2018. Tr. 17, 33-57. She
issued an unfavorable decision on July 26, 2018, finding that Morshed was not
disabled. Tr. 14-27. Morshed requested review of the ALJ’s decision, and the
Appeals Council denied his request for review on April 8, 2019. Tr. 3-8.

LEGAL STANDARDS

I. DISTRICT COURT REVIEW

The scope of review of a disability determination involves two levels of
inquiry. See Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). First, the Court
must “decide whether [the Commissioner] applied the correct legal principles in
making the determination.” Jd. The Court’s review for legal error ensures “that the
claimant has had a full hearing under the . . . regulations and in accordance with
the beneficent purposes” of the Social Security Act. See Moran v. Astrue, 569 F.3d
108, 112 (2d Cir. 2009) (quoting Cruz v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).
Second, the Court “decide[s] whether the determination is supported by ‘substantial
evidence.” Johnson, 817 F.2d at 985 (quoting 42 U.S.C. § 405(g)).

“Substantial evidence” is “more than a mere scintilla” and “means such
relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotations

 

7

1 All references to the administrative transcript (Dkt. 9) are denoted “Tr.
Page numbers for documents contained the transcript correspond to the pagination
located in the lower right corner of each page.

2
Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 3 of 15

and citations omitted). The Court does not “determine de novo whether [the
claimant] is disabled.” Schaal v. Apfel, 1384 F.3d 496, 501 (2d Cir. 1998) (internal
quotations and citations omitted). But “the deferential standard of review for
substantial evidence does not apply to the Commissioner’s conclusions of law.”
Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003). Indeed, if “a reasonable basis
for doubt whether the ALJ applied correct legal principles” exists, applying the
substantial evidence standard to uphold a finding that the claimant was not
disabled “creates an unacceptable risk that a claimant will be deprived of the right
to have her disability determination made according to correct legal principles.”
Johnson, 817 F.2d at 986.
II. DISABILITY DETERMINATION

In denying Morshed’s application, the ALJ evaluated Morshed’s claim under
the Social Security Administration’s five-step evaluation process for disability
determinations. See 20 C.F.R. §§ 404.1520(a), 416.920(a). At the first step, the ALJ
determines whether the claimant currently is engaged in substantial gainful
employment. Jd. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If so, the claimant is not
disabled. Id. If not, the ALJ proceeds to step two. Id. §§ 404.1520(a)(4),
416.920(a)(4).

At step two, the ALJ decides whether the claimant suffers from any severe
impairments. Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If there are no severe
impairments, the claimant is not disabled. Jd. If there are any severe impairments,

the ALJ proceeds to step three. Id. §§ 404.1520(a)(4), 416.920(a)(4).
Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 4 of 15

At step three, the ALJ determines whether any severe impairment or
combination of impairments meets or equals an impairment listed in the
regulations. Id. §§ 404.1520(a)(4)@ii), 416.920(a)(4)(iii). If the claimant's severe
impairment or combination of impairments meets or equals an impairment listed in
the regulations, the claimant is disabled. Id.

But if the ALJ finds that no severe impairment or combination of
impairments meets or equals any in the regulations, the ALJ proceeds to calculate
the claimant’s residual functional capacity (“RFC”). Id. §§ 404.1520(a)(4)(iv), (d)-(e);
416.920(a)(4)(iv), (d)-(e). The RFC is a holistic assessment of the claimant that
addresses the claimant’s medical impairments—both severe and non-severe—and
evaluates the claimant’s ability to perform physical or mental work activities on a
sustained basis, notwithstanding limitations for her collective impairments. See id.
§§ 404.1545, 416.945. After determining the claimant’s RFC, the ALJ completes
step four. Id. §§ 404.1520(e), 416.920(e). If the claimant can perform past relevant
work, she is not disabled and the analysis ends. Id. §§ 404.1520(f), 416.920(f). But
if the claimant cannot perform past relevant work, the ALJ proceeds to step five.
Id. §§ 404.1520(a)(4)Qv), (f); 416.920(a)(4)(iv), (f).

In the fifth and final step, the Commissioner must present evidence showing
that the claimant is not disabled because the claimant is physically and mentally
capable of adjusting to an alternative job. See id. §§ 404.1520(a)(4)(v), (g);
416.920(a)(4)(v), (g); see also Bowen v. Yuckert, 482 U.S. 187, 146 n.5 (1987). More

specifically, the Commissioner must prove that the claimant “retains a residual
Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 5 of 15

functional capacity to perform alternative substantial gainful work which exists in
the national economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quoting
Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986)).

DISCUSSION

I. ALJ DECISION

The ALJ analyzed Morshed’s claim under the process above. At step one, the
ALJ found that Morshed had not engaged in substantial gainful activity since the
alleged onset date of July 16, 2013 and had not attained the age of twenty-two as of
that date. Tr. 19. At step two, the ALJ found that Morshed had the following
severe impairments: depression, anxiety, and joint dysfunction. Tr. 19. The ALJ
also found that Morshed had the non-severe impairment of urinary frequency and a
complaint of fibromyalgia, which the ALJ evaluated according to the regulations
and concluded was a non-medically determinable impairment. Tr. 20. At step
three, the ALJ found these impairments, alone or in combination, did not meet or
medically equal any of the impairments listed in the regulations. Tr. 20-21. At step
four, the ALJ determined that Morshed retains the RFC to perform medium work
as defined in 20 CFR § 404.1567(c) and 416.967(c), with the following additional
limitations:

[T]he claimant could occasionally kneel, crouch, and crawl. The

claimant could perform simple, routine, and repetitive tasks, but not at

a production rate pace (e.g. assembly line work). He is limited to simple

work-related decisions, and he could tolerate few changes in a routine

work setting, defined as performing some duties at the same station or

location day to day. He could have occasional interaction with

supervisors, coworkers, and he could engage in no tandem tasks or team
type activities. He could have no contact with the public. He must have

5
Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 6 of 15

access to restrooms, but the time off-task could be accommodated by
normal breaks.

Tr. 21. Completing step four, the ALJ noted that Morshed does not have past
relevant work. Tr. 25. At step five, relying on the testimony of a vocational expert,
and considering Morshed’s RFC, age, education, and work experience, the ALJ
determined that there are jobs existing in significant numbers in the national
economy that Morshed could perform. Tr. 26. These included a “Marking clerk”
occupation with 290,000 jobs nationally and two “Cleaners” occupations, with
135,000 and 68,000 jobs nationally each. Tr. 26. Accordingly, the ALJ found that
Morshed was not disabled, as defined in the Act, from the alleged onset date
through the date of the decision. Tr. 27.

Morshed makes two arguments in support of reversal of the Commissioner’s
decision. First, Morshed argues that remand is required because the ALJ’s RFC
assessment is not supported by substantial evidence. Dkt. 12-1, at 16-23.
Specifically, the ALJ erred by failing to include “migraines” as a severe impediment
at step two of the sequential evaluation process and by failing to evaluate properly
Morshed’s intellectual disability. Jd. Second, Morshed argues that remand is
required because the ALJ failed to weigh properly the March 21, 2018 opinion of his
treating clinician, Rosanna Carter, NP. Jd. at 23-28. The Commissioner argues
that substantial evidence supports the ALJ’s step-two findings and that Morshed
failed to show he had a medically determinable impairment related to his purported

headaches or intellectual functioning. Dkt. 13-1, at 5-10. The Commissioner also
Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 7 of 15

argues that the ALJ properly assessed NP Carter’s non-medical opinions. Id. at 10-
12.

Il. WHETHER THE ALJ FAILED TO EVALUATE PROPERLY
MORSHED’S IMPAIRMENTS AT STEP TWO

At step two of the sequential evaluation process, the ALJ must determine
whether the plaintiff has an impairment, or combination of impairments, that is
“severe’—meaning the impairment significantly limits the claimant’s physical or
mental ability to do basic work activities.2, See 20 C.F.R. §§ 404.1520(c), 416.920(c).
The claimant bears the burden of presenting evidence stablishing severity. Taylor
v. Astrue, 32 F. Supp. 3d 253, 265 (N.D.N.Y. 2012) (citing Miller v. Comm’r of Soc.
Sec., No. 05-CV-1371, 2008 WL 2783418, at *6-7 (N.D.N.Y. July 16, 2008)); see also
20 C.F.R. §§ 404.1512(a), 416.912(a). This step two “severity” requirement is de
minimis and limited to screening out the weakest of claims. McIntyre v. Colvin, 758
F.3d 146, 151 (2d Cir. 2014) (citing Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir.
1995)). But the “mere presence of a disease or impairment, or establishing that a
person has been diagnosed or treated for a disease or impairment is not, by itself,
sufficient to render a condition ‘severe.” Taylor, 32 F. Supp. 3d at 265 (quoting

Coleman v. Shalala, 895 F. Supp. 50, 538 (S.D.N.Y. 1995)).

 

2The Commissioner’s Regulations define “basic work activities” as “the abilities and
aptitudes necessary to do most jobs,” including “walking, standing, sitting, lifting,

99, 6

pushing, pulling, reaching, carrying, or handling”; “[c]apacities for seeing, hearing,

9, 66

and speaking”; “[u]nderstanding, carrying out, and remembering simple
instructions’; “[u]se of judgment”; “[r]esponding appropriately to supervision, co-
workers and usual work situations”; and “[dJealing with changes in a routine work

setting.” 20 C.F.R. §§ 404.1522(b), 416.922(b).
7
Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 8 of 15

A. Evaluation of Morshed’s Headaches/Migraines

Morshed’s medical records contain numerous complaints of and references to
headaches and migraines. In the few months before and after his alleged onset
date, Morshed visited DENT Neurologic Institute numerous times specifically
seeking treatment for headaches. Tr. 331-38. On July 30, 2013, Morshed was seen
at DENT Neurologic Institute to follow up for headaches. Tr. 331. The treatment
notes from this time—aincluding visits before the alleged onset date and for dates
after—discuss numerous medications Morshed was using or had used to try to

alleviate headaches and migraines. Tr. 331-38.

On November 2, 2013, Morshed went to the emergency department of Mercy
Hospital of Buffalo, complaining that he “felt sick to [his] stomach and had a
headache and it made [him] pass out.” Tr. 432. On another visit to the same
emergency department on January 22, 2015, Morshed reported having an anxiety
attack and the “worst [headache] he has ever had.” Tr. 444. On December 9, 2015,
Morshed went to another emergency department, complaining of pain to the
forehead and an aching headache. Tr. 597. The notes from this visit observe that
the “patient has had previous headaches” and “the symptoms are aggravated by

lights, noise, stress.” Tr. 597.

Dr. Miller’s consultative opinion—to which the ALJ gave “great weight” —
noted Morshed’s complaint of experiencing migraines for the past six or seven years
but taking ibuprofen helps. Tr. 24,611. Dr. Miller noted that Morshed saw a

neurologist in 2012 and was diagnosed with migraines, and discussed some of the

8
Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 9 of 15

treatment involved. Tr. 611. At that time, Morshed reported an average of three
headaches per week and photophobia and phonophobia associated with them. Tr.
611. In the diagnoses section of that opinion, Dr. Miller listed “Migraines versus
rebound headaches.” Tr. 614. As for Dr. Ippolito’s psychiatric evaluation—to which
the ALJ gave “partial weight”—this opinion also noted Morshed’s headaches,

specifically in connection to his panic attacks and anxiety. Tr. 24, 606.

At the hearing before the ALJ, Morshed repeatedly testified that he has
headaches “everyday all the time.” Tr. 46; see also Tr. 42. In response to
questioning, Morshed indicated that having these headaches daily and “all the
time” interferes with his being able to do things around the house. Tr. 47. Morshed
acknowledged that he was not sure of the source of these headaches, including
whether they came from his anxiety or as side effects from his numerous
medications. Tr. 42 (“I can’t really tell, because I’m on so much medications.”); see
also Tr. 47 (“Dr. [phonetic name] said it is because of my anxiety.”). Morshed also
talked about headaches and migraines in the context of the physical symptoms

associated with his panic attacks and anxiety attacks. Tr. 48-49.
B. Application

Morshed’s headaches and migraines are mentioned throughout the treatment
history and the record. Morshed listed migraines and headaches as alleged
impairments when he applied for benefits. Tr. 69, 83. At step two of the
evaluation, the Commissioner must “consider[s] the medical severity of [the

claimant’s] impairment(s).” 20 C.F.R. §§ 404.1520(a)(4)(i), (c); 416.920(a)(4) (ii), (c).

9
Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 10 of 15

While the ALJ did find Morshed’s depression and anxiety to be severe impairments,
the ALJ failed to evaluate any evidence of Morshed’s migraines and headaches in
the record, and did not make any severity determination with respect to Morshed’s
headaches and migraines. Tr. 19-20. Indeed, the ALJ did not even mention
headaches or migraines at step two, despite Morshed alleging these conditions in
his application. Tr. 19-20. This is “troubling” because the medical records and
Morshed’s testimony indicate that Morshed’s headaches and migraines are
frequently linked to his other impairments, including anxiety—but there is little
discussion as to “combined effect(s) or causal relationship(s).” See Crewe v. Comm’r
of Soc. Sec., 17-CV-1309S, 2019 WL 1856260, at *4 (W.D.N.Y. Apr. 25, 2019). The
omission continues through the next step, where the ALJ determined that Morshed
does not “have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments” in the regulations.

See id.; Tr. 20.

The Court concludes that this was legal error. See, e.g., Fuimo v. Colvin, 948
F. Supp. 2d 260, 269-70 (N.D.N.Y. 2013) (concluding the ALJ erred in failing to
consider whether the plaintiffs social anxiety was a severe impairment); Michels v.
Berryhill, No. 1:15-CV-00688 (MAT), 2018 WL 1081018, at *2 (W.D.N.Y. Feb. 28,
2018) (“Despite these copious references in the record to Plaintiffs learning
disorder, at step two of the five step analysis, the ALJ made no mention of this
impairment, nor did he assess its severity. This was indisputably error.”). In

particular, the ALJ’s analysis at step two “does not reflect any explicit consideration

10
Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 11 of 15

of the evidence of record” related to Morshed’s alleged headache and migraine
impairment—and leaves the Court “unsure as to whether the ALJ found this
impairment to non-severe or even non-medically determinable.” Carl D. v. Comm’r
of Soc. Sec., No. 8:18-CV-1106 (DJS), 2019 WL 5587627, at *6 (N.D.N.Y. Oct. 25,
2019); see also Crewe, 2019 WL 1856260, at *6 (“[T]his Court is not tasked with
deciding whether substantial evidence supports a finding that Plaintiffs headaches
are not severe, because the ALJ did not make such a determination, nor did she
present any rationale for failing to do so.”) From the Court’s review of the ALJ’s
decision and the evidence, it is not clear that the ALJ properly considered the
entirety of the evidence related to Morshed’s alleged headache and migraine

impairment.

As the Commissioner correctly argues, an error by the ALJ at step two
regarding the assessment of severity is, in many cases, harmless. Notably, if the
Commissioner fails to consider an impairment at step two, the error may be
harmless if the Commissioner continues through the steps and considers the
omitted impairment in the later analysis. See Reices-Colon v. Astrue, 523 F. App’x
796, 798 (2d Cir. 2013) (concluding the error at step two was harmless because the
ALJ identified other severe impairments, proceeded with the subsequent steps, and
specifically considered the omitted impairments in those subsequent steps);
McCartney v. Comm ’r of Soc. Sec., No. 07-1572, 2009 WL 1823578, at *16 (W.D. Pa.
May 8, 2009) (“Even if the Court was to find that the ALJ did err in excluding

headaches from the list of impairments, any such error was harmless because the

11
Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 12 of 15

ALJ found other severe impairments at step two and proceeded through the
sequential evaluation on the basis of Plaintiffs severe and non-severe
impairments.”). But this type of “harmless error” finding is appropriate only when
it is clear that the ALJ considered the claimant’s headaches and their effect on his
or her ability to work during the balance of the sequential evaluation process;
remand is appropriate if the Commissioner fails to consider the omitted
impairments at the subsequent steps. See, e.g., Lozada v. Comm’r of Soc. Sec., No.
1:19-CV-0640 CJS, 2020 WL 5350176, at *4 (W.D.N.Y. Sept. 4, 2020) (citing Reices-

Colon, 523 F. App’x at 798).

As applied to this case, the ALJ’s failure to articulate a finding regarding the
severity of Morshed’s headaches and migraines at step two could be viewed as
harmless because the ALJ did find at least one other impairment severe, continued
the sequential evaluation, and mentioned Morshed’s headaches in the RFC
analysis. See Carl D., 2019 WL 5537627, at *6. The ALJ’s report mentions only
that Morshed indicated “his headaches are constant,” that Morshed “indicated his
medication causes headaches as a side effect,” and that a moderate noise limitation
was added to the RFC because Morshed “reported headaches as a side effect of
medication.” Tr. 22, 25. But these very limited references to Morshed’s headaches
and migraines leave the Court “unsure” if the ALJ adequately considered the
evidence and limitations of this impairment at step two and later steps. Carl D.,
2019 WL 5537627, at *6 (citing Fuimo, 948 F. Supp. 2d at 269-70); see also Crewe,

2019 WL 1856260, at *6 (“‘[T]he ALJ’s brief acknowledgement of Plaintiffs

12
Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 13 of 15

headaches in the RFC determination does not suffice as consideration of ‘the effect
of all impairments, including non-severe impairments,’ as Defendant claims.”). In
particular, without additional explanation or discussion of the evidence, it is not
clear how the ALJ arrived at the conclusion that Morshed’s headaches are a “side
effect” of medication. Even if the Court were to assume that the ALJ is relying on
Morshed’s testimony for this conclusion, Morshed’s testimony is not at all conclusive
on the cause for his headaches and migraines. See Tr. 42-48 (“I mean I have
headaches all my—all the time. It just — I can’t really tell, because I’m on so much
medications.”); see also Tr. 47 (“Dr. [phonetic name] said it is because of my
anxiety.”). And the ALJ cites to no medical evidence to support this assessment of

Morshed’s headaches as side effects.

Without more explanation or indication that the ALJ considered the medical
evidence of Morshed’s headaches and migraines, the ALJ has not provided a
rationale in the decision “sufficient to allow this Court to conduct an adequate
review of [her] findings.” See Carl D., 2019 WL 5537627, at *8 (collecting cases).
Compare Takeylyn G. v. Saul, No. 1:18-CV-292 (ATB), 2019 WL 3369266, at *4
(N.D.N.Y. July 26, 2019) (concluding that any failure by the ALJ to find the
plaintiffs headaches severe was harmless error where ALJ’s RFC analysis
referenced treatment records, specifically noted how medication improved the
plaintiffs headaches, and considered all of plaintiffs impairments and related
limitations), and McCartney, 2009 WL 1323578, at *15-16 (concluding the ALJ did

not err in excluding headaches from the list of severe impairments where the ALJ

13
Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 14 of 15

thoroughly discussed the complaints of headaches in treatment notes, the plaintiffs
reported improvement with treatment, and the plaintiffs testimony), with Cooper v.
Berryhill, 17-CV-6782-JWF, 2019 WL 1233686, at *2 (W.D.N.Y. Mar. 15, 2019)
(concluding the ALJ’s error at step two was not harmless because the ALJ’s RFC
finding did not appear to address any limitations resulting from plaintiffs chronic
headaches). Even an impairment found not to be severe is entitled to consideration
by the ALJ. Booker v. Astrue, No. 1:07-cv-646 (GLS), 2011 WL 3735808, at *5

(N.D.N.Y. Aug. 24, 2011) (citing 20 C.F.R. § 404.1545(a)(2)).

In light of the ALJ’s failure to evaluate the medical evidence of Morshed’s
headaches and migraines, the Court has no basis to evaluate whether the ALJ
properly excluded the migraines as a severe physical impairment or sufficiently
considered the related limitations in the RFC analysis. See id. (the complete
absence of an explanation or specific finding regarding the claimant’s left foot
condition was “error significant enough to defeat meaningful review at step two

and, consequently, each successive step”). Thus, remand is required.
C. Morshed’s Remaining Arguments

The error at step two, discussed above, is a sufficient basis for reversal of the
Commissioner’s decision and remand for further proceedings. Because, on remand,
the ALJ will perform a new sequential evaluation, the Court need not address

Plaintiffs remaining arguments.

14
Case 1:19-cv-00725-JLS Document 16 Filed 09/30/20 Page 15 of 15

CONCLUSION
For these reasons, the Court GRANTS Morshed’s motion for judgment on the
pleadings in part and DENIES the Commissioner’s motion for judgment on the
pleadings. The Commissioner’s decision is VACATED, and the matter is
REMANDED for further administrative proceedings consistent with this Decision

and Order. The Clerk of the Court is directed to close this case.

SO ORDERED.

Dated: September 30, 2020

Buffalo, New York , } A Y 0 i \

JOHNT., SINATRA, JR. >

UNITED STATES DISTRICT JUDGE .

15
